DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed Jan. 25, 2021 has been entered.
Applicant’s reply received on Jan. 25, 2021 has been entered. Applicant's amendments/remarks have been fully considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Gunjan Agarwal on Feb. 11, 2021 for this examiner's amendment, and we fundamentally agreed upon the following changes:

Claim 8 (Currently Amended) A method comprising: 
feedback amplifier along a differential transmission line providing a direct path from a differential input port of the differential feedback amplifier, a signal comprising a forward traveling wave; 
amplifying the signal received at the differential output port; 
generating a differential feedback signal; and 
routing the differential feedback signal to the differential input port; 
wherein; 
the differential transmission line is a single, continuous path arranged into first and second parallel traces and comprising first and second crossover points, 
each of the first and second crossover points provides for a point of inflection between the first and second parallel traces of the differential transmission line, and 
the differential feedback amplifier comprises: 
a first amplifier between a first input port on the first parallel trace and a first output port on the first parallel trace, and 
a second amplifier between a second input port on the second parallel trace and a second output port on the second parallel trace.

Claim 9 (Currently Amended) The method of claim 8 further comprising [[the]]a step of delaying the signal to provide for a phase shift between a signal entering the differential delay section and a signal exiting the differential delay section of the differential transmission line.

Claim 12 (Currently Amended) The device of claim 1, wherein the first input port and the second input port form the differential input port.

Claim 13 (Currently Amended) The device of claim 1, wherein the first output port and the second output port form the differential output port.

Allowable Subject Matter
3.	Claims 1-13 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1-4 and 10-13 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…the differential transmission line configured to carry a forward traveling wave signal from a differential output port of a differential feedback amplifier to a differential input port of the differential feedback amplifier; and the differential feedback amplifier within the differential transmission line that is configured to amplify the forward traveling wave signal at the differential output port, generate a differential feedback signal, and route the differential feedback signal to the differential input port, the differential feedback amplifier comprising: a first amplifier between a first input port on the first parallel trace and a first output port on the first parallel trace, and a second amplifier between a second input port on the second parallel trace and a second output port on the second parallel trace; wherein the differential transmission line further comprises first and second crossover points, each of the first and second crossover points providing for a point of inflection between the 

Claims 5-7 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…each stage comprising: the first parallel trace carrying a forward traveling wave signal from a differential output port of a differential feedback amplifier to a differential input port of the differential feedback amplifier; and the second parallel trace carrying the forward traveling wave signal from the differential output port of the differential feedback amplifier to the differential input port of the differential feedback amplifier; a differential delay section that provides for a phase shift between a signal entering the differential delay section and a signal exiting the differential delay section; and the differential feedback amplifier that is configured to amplify the forward traveling wave signal at the differential output port, generate a differential feedback signal, and route the differential feedback signal to the differential input port, wherein the differential feedback amplifier comprises: a first amplifier between a first input port on the first parallel trace and a first output port on the first parallel trace, and a second amplifier between a second input port on the second parallel trace and a second output port on the second parallel trace.” as set forth in the claims.

Claims 8 and 9 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…receiving, at a differential output port of a differential feedback amplifier along a differential transmission line providing a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Richard Tan/
Primary Examiner, Art Unit 2849